Dear Honorable Dawson,
The Attorney General has received your request for an official opinion asking, in effect:
 1. Does 47 O.S. 22.2A(C)(2) (1984) allow county commissioners to spend "twenty percent" funds without matching them with federal funds? If the answer to this question is "yes," can they spend the "twenty percent funds" on roads and bridges that are not a part of the Federal Aid Secondary System?
 2. In the situation where the county commissioners do not use the "twenty percent funds" available to them for their particular county, does 47 O.S. 22.2A(C)(2) (1984) require the Transportation Commission to use that county's twenty percent funds on Federal Aid Secondary System roads in that county?
 I
Title 47 O.S. 22.2A (1984) provides for the distribution of certain license fees and taxes relating to motor vehicles. In particular, 47O.S. 22.2A(C)(2) (1984) provides as follows:
    "Twenty percent (20%) shall be allocated to a County Road Fund, which fund is hereby created in the State Treasury, for the purpose of matching federal funds for the construction of federal aid projects on county roads, or purchasing right-of-way for primary, secondary or urban roads, or improving the surface of county roads by use of road oil and crushed rock, commonly referred to as `chips and oil' method, or any other method, incorporating materials for either sub-base or surface course, with specifications promulgated by the Department of Transportation, or
the construction of permanent bridges." (Emphasis added).
In the first part of your first question you ask whether the above quoted statute allows the county commissioners to spend these "twenty percent" monies without having first used them to obtain matching federal funds. The fundamental rule of statutory construction is to ascertain, and if possible, give effect to intention and purpose of the Legislature as expressed in the statute. Jackson v. Independent School Dist. No. 16,648 P.2d 26, 29 (Okla. 1982). Moreover:
    "Where the language of a statute is plain and unambiguous, and its meaning clear and no occasion exists for the application of rules of construction, the statute will be accorded the meaning as expressed by the language therein employed." Cave Springs Public School District I-30 of Adair County v. Blair,  613 P.2d 1046, 1048 (Okla. 1980).
In this instance, 47 O.S. 22.2A(C)(2) (1984) plainly and unambiguously provides that these "twenty percent" monies can be used for any one of four distinct purposes, only one of which is "for the purpose of matching federal funds." Therefore, the answer to the first part of your first question is that 47 O.S. 22.2A(C)(2) (1984) authorizes county commissioners to spend these "twenty percent" monies without using them as a basis for matching federal funds.
In the second part of your first question you ask whether county commissioners can spend these "twenty percent" monies on roads and bridges that are not a part of the Federal Aid Secondary System (hereinafter the "FAS" System), a network of highways eligible for Federal highway funds more fully described at 23 U.S.C.A. 103(c)(1). Title 47 O.S. 22.2A(C)(2) (1984) provides in part that these "twenty percent" monies can be used for "improving the surface of county roads" and for the "construction of permanent bridges." Nowhere in this statute is there any suggestion that these permanent bridges or county roads must necessarily be a part of the FAS Highway System in order that these "twenty percent" monies may be spent on them. Therefore, utilizing the above discussed rules of construction, we conclude that these "twenty percent" monies can be used on county roads and bridges that are not a part of the FAS Road System.
 II
In your second question, you ask whether or not unused "twenty percent" monies must be spent by the Transportation Commission on FAS roads in that county. Title 47 O.S. 22.2A(C)(2) (1984) provides in pertinent part as follows:
    "[I]f the amount or any part thereof allocable to any county shall not be so used or obligated by the county commissioners of any county within any fiscal year or twelve (12) months thereafter, such amount shall be used by the Transportation Commission for the purpose of matching Federal Aid Secondary Funds for the construction or improvement of any roads or highways on the Federal Aid Secondary Highway System." (Emphasis added).
The above quoted portion of 47 O.S. 22.2A(C)(2) (1984) plainly and unambiguously provides that any unused portion of these "twenty percent" monies shall be used by the Transportation Commission on any roads or highways on the Federal Aid Secondary Highway System. Therefore, we conclude that these unused "twenty percent" monies do not necessarily have to be used on FAS roads located in the county that did not utilize its allocated monies, but, rather, can be used on any roads or highways in the Federal Aid Secondary System. See, 23 U.S.C.A. 103(c).
It is, therefore, the official opinion of the Attorney Generalthat:
 1. Title 47 O.S. 22.2A(C)(2) (1984) authorizes county commissioners to utilize the "twenty percent" monies described therein without matching them for available federal funds. Moreover, there is no requirement that county commissioners spend these "twenty percent" monies on roads or bridges that are a part of the Federal Aid Secondary Highway System. 23 U.S.C.A. 103(c).
 2. There is no requirement that the Transportation Commission spend a county's unused "twenty percent" monies on Federal Aid Secondary Highway System highways located in that particular county. 47 O.S. 22.2A(C)(2) (1984).
MICHAEL C. TURPEN, ATTORNEY GENERAL OF OKLAHOMA
JOHN D. ROTHMAN, ASSISTANT ATTORNEY GENERAL DEPUTY CHIEF, CIVIL DIVISION